381 U.S. 124 (1965)
CORBETT, GUARDIAN
v.
STERGIOS, AKA STERYIAKIS.
No. 179.
Supreme Court of United States.
Argued April 27, 1965.
Decided May 3, 1965.
APPEAL FROM THE SUPREME COURT OF IOWA.
Robert R. Eidsmoe argued the cause for appellant. With him on the briefs was George S. Porikos.
Phillip S. Dandos argued the cause for appellee. With him on the brief was Harry H. Smith.
PER CURIAM.
In light of our construction of the Treaty of Friendship. Commerce and Navigation between the United States and the Kingdom of Greece, signed August 3, 1951, effective October 13, 1954.[*] a construction confirmed by representations of the signatories whose views were not available to the Supreme Court of Iowa, the judgment is reversed. Clark v. Allen, 331 U. S. 503.
NOTES
[*]  5 U. S. Treaties and Other International Agreements 1829; T. I. A. S. No. 3057.